DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Based upon the amended claim language, previous claim rejections under 35 U.S.C. 102 and 103 have been withdrawn; however, new claim rejections under 35 U.S.C. 102 and 103 are now proper.
Based upon the amended claim language, Claim rejections under 35 U.S.C. 112 (b) have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simuro et al. (US 4,187,607).
Regarding Claim 16, Simuro discloses a tool capable of being used for removing a headrest support from a seatback, comprising: a shaft portion (22); a handle (11) formed at a base end (15) of the shaft portion (22) in a longitudinal direction of the shaft portion (22); and an engagement portion (23) formed at and radially extending from a leading end of the shaft portion (22), the leading end being at an end opposite to the base end (15), wherein a leading end of the engagement portion (23) coincides with the leading end of the shaft portion (22), the leading end of the engagement portion (23) being an end of the engagement portion (23) farther from the handle (11) in the longitudinal direction of the shaft portion (22). See Fig. 1.
Regarding Claim 17, Simuro discloses the tool capable of being used for removing a headrest support from a seatback according to claim 16, as previously discussed above, wherein the shaft portion (22) includes a flat surface extending in the longitudinal direction of the shaft portion (22), the engagement portion (23) is provided on the flat surface and away from a center of the flat surface in a direction perpendicular to the longitudinal direction of the shaft portion (22). See Examiner Annotated Fig. 1.

    PNG
    media_image1.png
    267
    544
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Verest (US 3,843,981) in view Simuro et al. (US 4,187,607).
Regarding Claim 16, Verest discloses a tool capable of being used for removing a headrest support from a seatback, comprising: a shaft portion (12); a handle (33) formed at a base end of the shaft portion (12) in a longitudinal direction of the shaft portion (12); and an engagement portion (24) formed at and radially extending from near a leading end of the shaft portion (12), the leading end being at an end opposite to the base end, wherein a leading end of the engagement portion (24) is near the leading end of the shaft portion (12), the leading end of the engagement portion (24) being an end of the engagement portion (24) farther from the handle (33) in the longitudinal direction of the shaft portion (12). See Figs. 1-2.
Verest does not disclose wherein the engagement portion (24) is formed at and radially extending from a leading end of the shaft portion (12); nor wherein a leading end of the engagement portion (24) coincides with the leading end of the shaft portion (12).
However, Simuro teaches a tool capable of being used for removing a headrest support from a seatback, comprising: wherein the engagement portion (23) is formed at and radially extending from a leading end of the shaft portion (22); and wherein a leading end of the engagement portion (23) coincides with the leading end of the shaft portion (22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Verest, wherein the engagement portion (24) is formed at and radially extending from a leading end of the shaft portion (12); and wherein a leading end of the engagement portion (24) coincides with the leading end of the shaft portion (12), as taught by Simuro, as a routine design choice, requiring only a simple rearrangement of parts, for the purpose of allowing the tool of Verest to be utilized in tight locations where the shaft portion (12) would otherwise interefere with a surrounding object or surface and prevent the engagement portion from accessing an outstanding protrusion (26). 
Regarding Claim 18, Verest, as modified, discloses a tool capable of being used for removing a headrest support from a seatback according to claim 16, as previously discussed above, wherein the engagement portion (Verest, 24) has a plate like shape (see Verest, Figs. 1-3) including opposite surfaces, each of the opposite surfaces extending in the longitudinal direction of the shaft portion and extending outwardly from the shaft portion, a thickness between the opposite surfaces of the engagement portion (Verest, 24) in a direction perpendicular to the opposite surfaces is thinner than a thickness of the shaft portion (12) in the direction perpendicular to the opposite surfaces. See Verest, Fig. 3.
Regarding Claim 19, Verest, as modified, discloses a tool capable of being used for removing a headrest support from a seatback according to claim 16, as previously discussed above, wherein the shaft portion (Verest, 12; Simuro, 22) includes a first surface and a second surface (the top surface taught by Simuro) extending in the longitudinal direction of the shaft portion (Verest, 12; Simuro, 22), the first surface being perpendicular to the second surface, the engagement portion (Verest, 24; Simuro, 23) extends from the first surface of the shaft portion (Verest, 12; Simuro, 22), and has a plate like shape including opposite surfaces extending in the longitudinal direction of the shaft portion (Verest, 12; Simuro, 22), one surface of the opposite surfaces of the engagement portion (Verest, 24; Simuro, 23) is aligned with the second surface of the shaft portion (Verest, 12; Simuro, 22), and the other surface of the opposite surfaces of the engagement portion (Verest, 24; Simuro, 23) extends from a middle portion of the first surface of the shaft portion (Verest, 12; Simuro, 22) in a direction perpendicular to the longitudinal direction of the shaft portion (Verest, 12; Simuro, 22). By combining the teachings of Simuro to the tool of Verest, it would have been obvious, as a matter of design choice, to rearrange the thinner engagement portion of Verest to align with the second surface, which is analogous with the top surface taught by Simuro, for the purpose of allowing the tool of Verest to be utilized in tight locations where the shaft portion (12) would otherwise interefere with a surrounding object or surface and prevent the engagement portion from accessing an outstanding workpiece (Verest, 26). 

    PNG
    media_image2.png
    388
    431
    media_image2.png
    Greyscale

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Simuro et al. (US 4,187,607) in view of Richey (US 6,085,374).
Regarding Claim 20, Simuro discloses the tool capable of being used for removing a headrest support from a seatback according to claim 16, as previously discussed above.
Simuro may not explicitly disclose the extent to which the engagement portion protrudes beyond the shaft in relation to the with of the handle. 
However, Richey teaches the removal tool for removing a headrest support from a seatback, wherein a combined width of the shaft portion (20) and engagement portion (22) is the same as the radius of the handle portion (12). See Richey, Fig. 2. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Simuro, wherein a combined width of the shaft portion and engagement portion is the same as the radius of the handle portion, as taught by Richey, as a matter of routine design choice, without any new or unexpected results, for the purpose of sizing the handle to adequately support the flexural stresses induced on the handle during prying action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2003164352) in view of Simuro et al. (US 4,187,607).
Regarding Claim 1, Yamada discloses a vehicle headrest support removal system, comprising: a headrest support (30) having a head portion and, a body portion (30), and a through hole into which a headrest stay (21) is inserted; at least one opening (31) formed on an outer peripheral surface of the body portion (30); an elastically deformable projection (31b) extending upward from a lower edge of the opening (31), and structured to be wider toward an outer peripheral side of the body portion (30): and removal tool comprising: a shaft portion (51) structured to inserted into the through hole of the headrest support from the head portion side; a handle portion (51a) fixed on the shaft portion (51); and an insertion piece (52/53) radially extending from a leading end of the shaft portion (51). The leading end of the shaft portion (51) being and end of the shaft portion opposite to the base end in the longitudinal direction of the shaft portion (51); wherein a leading end of the insertion piece coincides with the leading end of the shaft portion, the leading end (52b1/53b1) of the insertion piece (52/53) being an end of the insertion piece (52/53) farther from the handle portion (51a) in the longitudinal direction of the shaft portion (51), wherein the insertion piece (52/53) is sized to fit between a peripheral edge of the opening (31) and the projection (31b). 
Yamada does not disclose wherein the insertion piece is configured to deform the projection toward an inside of the through hole when the shaft portion is rotated.
However, Simuro teaches a tool capable of being used for the purpose of removal of a headrest support, wherein the tool of Simuro comprises a shaft portion (22) structured to be inserted into the through hole of the headrest support from the head portion side; a handle portion (11) fixed on the shaft portion (22); and an insertion piece (23) at an end of the shaft portion (22) opposite to the base end (15) wherein the insertion piece (23) is capable of being sized to fit between a peripheral edge of the opening and the projection, wherein the insertion piece (23) is capable of deforming the projection toward an inside of the through hole when the shaft portion (22) is rotated.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the headrest support removal system of Yamada, wherein the insertion piece is configured in such a manner that is capable of  deforming the projection toward an inside of the through hole when the shaft portion is rotated, as taught by Simuro, as a matter of routine selection of a simpler more economical tool capable of being utilized for the purpose of removing a headrest support sleeve.  Additionally, it has been held that changes in size/proportions does not establish patentability over the prior art when the device having the claimed relative size/proportions would not perform differently than the prior art device. See MPEP 2144.04.IV.A.	
Regarding Claim 2, Yamada, as modified, discloses the headrest support removal system according to Claim 1, the shaft portion (Simuro, 22) includes a flat surface extending in the longitudinal direction of the shaft portion (Simuro, 22), the insertion piece (Simuro, 23) has a plate like shape which is positioned on the flat surface and apart from a center of the flat surface in a direction perpendicular to the longitudinal direction of the shaft portion (Simuro, 22), and the plate like shape is positioned to extend perpendicular to the flat surface. See Simuro, Examiner Annotated Fig. 1 (above).
Regarding Claim 3, Yamada, as modified, discloses the headrest support removal system according to Claim 1, wherein the handle portion (Yamada, 51a)  includes an end at the shaft portion (Yamada, 51), wherein the end of the handle portion (Yamada, 51a) is configured to abut the head portion to prevent the shaft portion (Yamada, 51) from further entering the through hole while the insertion piece (Simuro, 23) is positioned between the peripheral edge of the opening (Yamada, 31) and the projection (Yamada, 31b). See Yamada, Figs. 3 and 10.
Regarding Claim 4, Yamada, as modified, discloses the headrest support removal system according to Claim 3, wherein a length of the shaft portion (Yamada, 30) from the end of the handle portion (Yamada, 51a) to a leading end of the shaft portion (Yamada, 30) is the same as a length of the through hole between an opening in the head portion and a base of the projection (Yamada, 31b). See Yamada, Figs. 9-14.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (JP 2003164352) in view of Simuro et al. (US 4,187,607); and in further view of Verest.
Regarding Claim 21, Yamada, as modified, discloses the headrest support removal system according to Claim 1, wherein the insertion piece (Simuro,23) has a plate like shape including opposite surfaces, each of the opposite surfaces extending in the longitudinal direction of the shaft portion (Simuro, 22) and extending outwardly from the shaft portion (Simuro, 22).
Yamada, as modified, does not disclose wherein a thickness between the opposite surfaces of the insertion piece in a direction perpendicular to the opposite surfaces is thinner than a thickness of the shaft portion in the direction perpendicular to the opposite surfaces.
However, Verest teaches a tool wherein a thickness between the opposite surfaces of the insertion piece (24) in a direction perpendicular to the opposite surfaces is thinner than a thickness of the shaft portion (12) in the direction perpendicular to the opposite surfaces. See Verest, Figs. 1-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the headrest support removal system of Yamada, as modified, wherein a thickness between the opposite surfaces of the insertion piece in a direction perpendicular to the opposite surfaces is thinner than a thickness of the shaft portion in the direction perpendicular to the opposite surfaces, as taught by Verest, as a matter of design choice for reducing the material cost and weight of the tool of Yamada, as modified, by routinely optimizing the thickness of the engagement portion to adequately resist stresses induced on the engagement portion during use.
Regarding Claim 22, Yamada, as modified, discloses the headrest support removal system according to Claim 1, wherein the shaft portion (Simuro, 22) includes a first surface and a second surface extending in the longitudinal direction of the shaft portion (Simuro, 23), the first surface being perpendicular to the second surface, the insertion piece (Simuro, 23) extends from the first surface of the shaft portion (Simuro, 22), and has a plate like shape including opposite surfaces extending in the longitudinal direction of the shaft portion (Simuro, 22), one surface of the opposite surfaces of the insertion piece is aligned with the second surface of the shaft portion (Simuro, 22).
The thickness of the insertion piece (Simuro, 23) and the shaft portion (Simuro, 22) is the same. See Simuro, Fig. 2.  Yamada, as modified, does not disclose wherein the other surface of the opposite surfaces of the insertion piece extends from a middle portion of the first surface of the shaft portion in a direction perpendicular to the longitudinal direction of the shaft portion.
However, Verest teaches a tool wherein the thickness of the insertion piece (Verest, 24) is narrower than the shaft portion (Verest, 12). See Verest, Figs. 2-3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the headrest support removal system of Yamada, as modified, wherein the other surface of the opposite surfaces of the insertion piece extends from a middle portion of the first surface of the shaft portion in a direction perpendicular to the longitudinal direction of the shaft portion, by utilizing a thinner insertion piece respect to the shaft portion, as taught by Verest, as a matter or design choice for reducing the material cost and weight of the tool of Yamada, as modified, by routinely optimizing the thickness of the engagement portion to adequately resist stresses induced on the engagement portion during use.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723